DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed. The examiner acknowledges the amendments filed 12/29/2021 have overcome the rejections and/or objections set forth in the office action mailed 1/19/2022. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determines an interpolated spectral power distribution from the received sensor readings; converts the interpolated spectral power distribution to at least one measured light color value that quantifies color of light; and determines at least one calibrated light color value by correlating the at least one measured light color value through the calibration matrix”, in combination with the rest of the limitations of claim 1.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining an interpolated spectral power distribution from the received sensor readings; converting the interpolated spectral power distribution to at least one measured light color value that quantifies color of light; and determining at least one calibrated light color value by correlating the at least one measured light color value through the calibration matrix”, in combination with the rest of the limitations of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877